Exhibit23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-65684, 333-83175 and 333-07109) of Old Point Financial Corporation and subsidiaries of our report dated March11, 2011, relating to the audit of the consolidated financial statements which appears in this Annual Report on Form 10-K of Old Point Financial Corporation and subsidiaries for the year ended December31, 2010. /s/ Yount, Hyde & Barbour, P.C. Winchester, Virginia March11, 2011
